Knowlton, J.
Since the passage of the St. of 1877, c. 234, (Pub. Sts. c. 52, § 18,) it is competent, in the trial of a suit to recover damages for an injury received from a defect in a highway, to put in evidence any fact which tends to show what the „ town could reasonably have been required to do in keeping its ways safe and convenient for travellers. The length of the roads which it is obliged to maintain, the ease or difficulty of maintaining them, the amount of travel over them, and the amount of assessable property in the town, are all elements to be considered in determining how high a" degree of excellence can reasonably be required of a town in the construction and repair of any particular piece of road. Rooney v. Randolph, 128 Mass. 580. Hayes v. Cambridge, 136 Mass. 402.
In many cases details of this kind will add little, if anything, to the general knowledge of what is reasonable that a jury is supposed to have, and much must be left to the discretion of the judge at the trial, when it is a question how far the parties shall be permitted to proceed in a controversy upon collateral issues.
In the case at bar, evidence was introduced, without objection, “ to show the population of the town, the population of different villages in the town, and the proportion of the inhabitants in the village where the accident occurred which would naturally use the cross-walk.” There was also evidence as to the number of miles of highway the defendant was bound to keep in repair. In connection with these facts, the amount of money raised by the town for the repair of highways the year of the accident, and the amount actually expended, were circumstances which might properly be considered upon the question whether the town did what was reasonable in regard to the repair of the walk on which the plaintiff was injured.
The bill of exceptions does not state what the evidence was, or disclose enough facts to enable us to determine whether it was important, or precisely what its bearing was on the other facts of the case. Mo question appears to have been made in relation to the propriety and reasonableness of the use which was made of the money expended, and it does not appear whether the whole, and, if not the whole, how great a part, of the money raised was paid out. But these facts were before the *478jury, and it is fairly to be inferred that the evidence was material. Certainly the plaintiff has not shown that it was not.
The instructions of the judge merely permitted the jury to consider these facts in connection with the other circumstances of the case, and were correct. Exceptions overruled.